DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 28, 2022 has been entered.  Claims 1, 4, 12, and 15 were amended; and claims 4 and 14 were cancelled.  Thus, claims 1-2, 4-13, and 15-20 are pending.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method of generating a suggested optimal time for performing an agricultural operation in a field, the method comprising: providing a computing device at a location remote from the field, the computing device including a processor and a memory having a time estimator algorithm stored thereon, wherein the processor is operable to execute the time estimator algorithm; receiving data with the time estimator algorithm of the computing device, wherein the data indicates a current condition of a crop in the field and wherein the data includes at least data received from at least one sensor located in the field; calculating a predicted optimal time to perform the agricultural operation in the field, with the time estimator algorithm of the computing device using an agricultural model, wherein the agricultural model calculates the predicted optimal time using the data related to the current condition of the crop as an input; receiving crowdsourcing data with the time estimator algorithm of the computing device, wherein the crowdsourcing data is related to agricultural operations occurring within a defined area surrounding the field and within a defined preceding time period; adjusting the predicted optimal time to perform the agricultural operation calculated by the agricultural model, with the time estimator algorithm of the computing device, based on the crowdsourcing data, to generate the suggested optimal time to perform the agricultural operation; communicating the suggested optimal time to a communicator located remote from the computing device with the time estimator algorithm of the computing device; and displaying the suggested optimal time on the communicator.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claim 12.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, claim 12 is a system claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “calculating a predicted optimal time to perform the agricultural operation in the field…using an agricultural model…” (See: FIG. 2; ¶38, of the instant specification), and “adjusting the predicted optimal time to perform the agricultural operation calculated by the agricultural model…to generate the suggested optimal time to perform the agricultural operation…” (See: FIG. 2; ¶42, of the instant specification).
Similar limitations comprise the abstract ideas of Claim 12.
What remains of the claimed method is a computing device which includes a processor and a memory (See: FIG. 1; ¶29, of the instant specification), which is set forth at a highly generic level, and a generic sensor (See: FIG. 1; ¶25, of the instant specification).  The claimed method additionally includes generic data receiving steps, “receiving data…wherein the data is related to a current condition of a crop in the field” (See: FIG. 2; ¶35, of the instant specification), and “receiving crowdsourcing data…” (See: FIG. 2; ¶39, of the instant specification), each of which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  The claimed method additionally recites “communicating the suggested optimal time to a communicator…and displaying the suggested optimal time…” (See: FIG. 2; ¶42, of the instant specification), each of which comprises an insignificant extra-solution (post-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the suggested optimal time is communicated to and displayed on the communicator.
Under Step 2B, the only elements outside the judicial exception are a generic computing device, generic data receiving steps, and a generic data transmission step.  Therefore, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claim 12, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2, 4-11, 13, and 15-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8 and 10-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming (U.S. Patent Publication 2018/0189745 A1); in view of Wiles (U.S. Patent 9,563,852 B1).
Regarding claim 1, Fleming teaches a method of generating a suggested optimal time for performing an agricultural operation in a field (Fleming: Abstract [“…method, system, and computer program product includes generating a list of optimal farming activities...tracks a completion of the sequenced tasks while providing a notification based on a time and a criticality of each task.”]), comprising:
providing a computing device at a location remote from the field, the computing device including a processor and a memory (Fleming: FIG. 3; ¶63-66 [“Although cloud computing node 10 is depicted as a computer system/server 12, it is understood to be operational with numerous other general purpose or special purpose computing system environments…components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28…”]) having a time estimator algorithm stored thereon, wherein the processor is operable to execute the time estimator algorithm (Fleming: FIG. 2; ¶35-41 [“…activity planner & optimizing module 207a can generate optimal farming activities along the different phases of farming, which include planning, planting, irrigation, pruning, harvesting…update & cascade agent 204 can be utilized to trigger the activity planning & optimizing module 207a to update existing activities or create a new activity…filter and translate the optimized activities to tasks that are sequenced in the order of their operation or time scale…”]);
receiving data with the time estimator algorithm of the computing device (Fleming: FIG. 1; ¶18 [“…activities in each of the phases are optimized by taking into consideration information such as resources available or affordable to the farmer (e.g., farm equipment, farm inputs, farm employees, etc.), water sources, various sensed events and the associated context (e.g., weather, disease, water levels/availability…”]; FIG. 1; ¶26; FIG. 3; ¶29, ¶63-66 {See above.});
calculating a predicted optimal time to perform the agricultural operation in the field, with the time estimator algorithm of the computing device using an agricultural model, wherein the agricultural model calculates the predicted optimal time using the data related to the current condition of the crop as an input (Fleming: FIGS. 1-3; ¶20 [“In step 102, the optimal farming activities are translated into tasks that are sequenced into an order of operation, possibly including precise time intervals between tasks…In step 102, the watering and applying pesticides is translated into the tasks to perform the activities and when (e.g., the optimal time) to perform each activity.”]; ¶35-41 [“…activity planner & optimizing module 207a can generate optimal farming…”]; FIG. 1; ¶18, ¶26 {See above.});
adjusting the predicted optimal time to perform the agricultural operation calculated by the agricultural model, with the time estimator algorithm of the computing device to generate the suggested optimal time to perform the agricultural operation (Fleming: FIGS. 1-3; ¶20, ¶29, ¶35-41, ¶63-66 {See above.});
communicating the suggested optimal time to a communicator located remote from the computing device with the time estimator algorithm of the computing device (Fleming: FIG. 3; ¶65 [“Computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing circuits that are linked through a communications network.”] {See above.}; ¶71 [“Computer system/server 12 may also communicate with one or more external circuits 14 such as a keyboard, a pointing circuit, a display 24…”]); and
displaying the suggested optimal time on the communicator (Fleming: FIGS. 1-3; ¶23, ¶37 [“The farmers can interact with the visual electronic calendar to customize system generated and sequenced tasks…The visual electronic calendar may be accessible to the farmer on his/her own device or community display screen.”]).
Fleming additionally discloses utilizing crowd-sourced information (Fleming: ¶35 [“Activities in each of the phases can be optimized by taking into consideration information of the longitudinal database 201 and how the crops react to the information contained in the database 201 (e.g., via the crop modeling module 205) such as resources available or affordable to the farmer…or crowd-sourced information (e.g., such as best practices by other farmers).”] {See above.}).
However, Fleming is silent as to explicitly teaching receiving data indicating a current condition of a crop in the field, where the data includes at least data received from at least one sensor located in the field, and receiving crowdsourcing data related to agricultural operations occurring within a defined area surrounding the field and within a defined preceding time period.
Wiles, in a similar field of endeavor, discloses a pest and disease modeling framework for precision agriculture (Wiles: Abstract.).  Therein, Wiles discloses receiving data from at least one sensor located in a field (Wiles: FIG. 1; col 9, ln 30-45 [“…information ingested into the present invention may include, in addition to anonymous crowd-sourced observations, one or more of image-based data, vehicular data, sensor data, and information from other third party systems…Sensor data may be provided from one or more sensors in or near a field, such as sensors configured on farm equipment or positioned throughout a field.”]).  Wiles additionally discloses receiving crowdsourcing data related to agricultural operations occurring within a defined area surrounding the field and within a defined preceding time period (Wiles: FIG. 1; col 5, ln 9-21 [“The crowdsourced pest and disease model 100 therefore combines anonymous crowd-sourcing of pest presence and related information such as field-specific weather data…It is to be understood that the word "field" may also include an area, rather than simply a specific field with defined boundaries. Therefore, in one aspect of the present invention (and by way of example), one or more targeted fields 106 may comprise an arbitrarily-sized area. Similarly, a reporting field may likewise comprise a reporting area.”]; col 14, ln 5-20 [“Other methods of analyzing input data may also be employed by the crowd-sourced pest and disease model 100. In another example, a Bayesian approach may be applied to update pre-existing models developed by the artificial intelligence modeling portion 165 of the present invention, as more fields 104 are reported as infested. The present invention may also examine similarities in patterns of important weather variables leading up to pest presence to an additional layer of accuracy to the model 100. This incorporates methods of calculating the similarity of time series data, and adds a further dimension by enabling a look-back at conditions present in the reporting field 104 that impacted development of the pest 102. Such a time-series look-back measures similarities in time-series data sets, and enables pattern-matching of attributes such as weather over time in the targeted field 106 to the pattern in fields where the pest 102 has been observed.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of receiving data indicating a current condition of a crop in the field, where the data includes at least data received from at least one sensor located in the field, and receiving crowdsourcing data related to agricultural operations occurring within a defined area surrounding the field and within a defined preceding time period, disclosed by Wiles, into Fleming, with the motivation and expected benefit of utilizing crowdsourcing data representative of real-time data or activities taking place around a field-of-interest, that may be helpful to determine when the best time to perform a given agricultural operation.  This method for improving Fleming was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wiles.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles to obtain the invention as specified in claim 1.
Regarding claim 12, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.  

Regarding claim 2, Fleming, in view of Wiles, teach all the limitations of the parent claim 1 as shown above.  Fleming discloses the agricultural operation includes applying a pesticide to the crop (Fleming: FIG. 1; ¶20 [“…an optimal farming activity can include watering certain crops and applying pesticides.”]).
Regarding claim 13, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.  

Regarding claim 4, Fleming, in view of Wiles, teach all the limitations of the parent claim 1 as shown above.  Fleming discloses the data from the at least one sensor includes data related to a current soil moisture content in the field (Fleming: FIG. 3; ¶26 [“…external events (e.g., weather, disease patterns, soil moisture levels…”]).
Regarding claim 15, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.  

Regarding claim 5, Fleming, in view of Wiles, teach all the limitations of the parent claim 1 as shown above.  Fleming discloses receiving data with the time estimator algorithm of the computing device, wherein the data is related to a forecast for the field (Fleming: FIG. 2; ¶35 [“…predicted events (e.g., weather…”]);

Regarding claim 6, Fleming, in view of Wiles, teach all the limitations of the parent claim 5 as shown above.  Wiles discloses receiving the data related to the forecast for the field includes receiving data from at least one website via an internet connection (Wiles: col 2, ln 4-7 [“Other existing approaches to providing information 5 regarding an agricultural pest infestation include websites that map observations…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving the data related to the forecast for the field includes receiving data from at least one website via an internet connection, disclosed by Wiles, into Fleming, as modified by Wiles, with the motivation and expected benefit of receiving a weather forecast from an external source.  This method for improving Fleming, as modified by Wiles, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wiles.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles to obtain the invention as specified in claim 6.
Regarding claim 16, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.  

Regarding claim 7, Fleming, in view of Wiles, teach all the limitations of the parent claim 5 as shown above.  Fleming discloses the data related to the forecast for the field includes data related to at least one of a weather forecast for the field for a predefined future time period (Fleming: FIG. 2; ¶39 [“…event tracking agent 202 can detect and track events by analyzing weather trending…”]).
Regarding claim 17, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.  

Regarding claim 8, Fleming, in view of Wiles, teach all the limitations of the parent claim 1 as shown above.  Wiles discloses the crowdsourcing data related to the agricultural operations within the defined area surrounding the field and within the defined preceding time period includes data related to a crop pesticide application occurring within the defined area (Wiles: FIGS. 1-2; col 16, ln 15-22 [“…such as through a pesticide application, or other practice …”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of using crowdsourcing data related to the agricultural operations within the defined area surrounding the field and within the defined preceding time period includes data related to a crop pesticide application occurring within the defined area, disclosed by Wiles, into Fleming, as modified by Wiles, with the motivation and expected benefit of performing a crop pesticide application at an optimal time for maximum effectiveness of the pesticide application.  This method for improving Fleming, as modified by Wiles, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wiles.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles to obtain the invention as specified in claim 8.
Regarding claim 18, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.  

Regarding claim 10, Fleming, in view of Wiles, teach all the limitations of the parent claim 1 as shown above.  Fleming discloses the communicator includes a portable handheld device (Fleming: FIGS. 1-2; ¶23 [“The device with which a farmer may interact may include a feature phone, a smartphone…”]).

Regarding claim 11, Fleming, in view of Wiles, teach all the limitations of the parent claim 1 as shown above.  Wiles discloses inputting an equipment setting into the time estimator algorithm of the computing device, wherein the equipment setting is related to a setting of an implement for executing the agricultural operation (Wiles: FIGS. 1-2; col 16, ln 25-29 [“…a notification may be provided directly to tillage equipment to adjust or stop tilling of a targeted field 106, or to irrigation equipment operating in a targeted field 106 to adjust a timing or type of artificial precipitation used, or a direction of application.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of inputting an equipment setting into the time estimator algorithm of the computing device, wherein the equipment setting is related to a setting of an implement for executing the agricultural operation, disclosed by Wiles, into Fleming, as modified by Wiles, with the motivation and expected benefit of performing a desired agricultural operation.  This method for improving Fleming, as modified by Wiles, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wiles.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles to obtain the invention as specified in claim 11.

Claims 9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Fleming, in view of Wiles; and further in view of Mewes (U.S. Patent 9,140,824 B1).
Regarding claim 9, Fleming, in view of Wiles, teach all the limitations of the parent claim 1 as shown above.  However, Fleming, in view of Wiles, is silent as to explicitly teaching receiving data from an aerial imager, wherein the data from the aerial imager includes an overhead image of the crop in the field.
Mewes, in a similar field of endeavor, discloses a modeling framework for evaluating the impact of weather conditions on farming and harvest operations (Mewes: Abstract.).  Therein, Mewes discloses receiving data related to the current condition of the crop in the field includes receiving data from an aerial imager, wherein the data from the aerial imager includes an overhead image of the crop in the field (Mewes: FIG. 2; col. 11, ln 25-38 [“Another type of input data 102 contemplated within the scope of the present invention is image data, such as field-level processed remotely-sensed imagery in the form of remotely-sensed satellite imagery data 117 and remotely-captured drone imagery data 118, which may be ingested to provide additional support for an assessment of crop and soil states and yield metrics in the harvest advisory model 100. One source of image data representing this remotely-sensed imagery is satellite systems, such as fine temporal resolution low-earth orbit satellites that provide a minimum of three spectral bands. Another source is unmanned or remotely-piloted vehicles such as those commonly referred to as "drones". Other sources are also contemplated, such as for example manned aerial reconnaissance…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving data from an aerial imager, wherein the data from the aerial imager includes an overhead image of the crop in the field, disclosed by Mewes, into Fleming, as modified by Wiles, with the motivation and expected benefit of receiving an overhead image of a crop in a field to ascertain a current condition of the crop.  This method for improving Fleming, as modified by Wiles, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mewes.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles and Mewes to obtain the invention as specified in claim 9.
Regarding claim 19, Fleming, in view of Wiles, teach all the limitations of the parent claim 12 as shown above.  Mewes discloses a processor is operable to execute the time estimator algorithm to receive data from an aerial imager (Mewes: FIG. 2; col. 11, ln 25-38 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving data from an aerial, disclosed by Mewes, into Fleming, as modified by Wiles, with the motivation and expected benefit of receiving an overhead image of a crop in a field to ascertain a current condition of the crop.  This method for improving Fleming, as modified by Wiles, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mewes.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles and Mewes to obtain the invention as specified in claim 19.

Regarding claim 20, Fleming, in view of Wiles and Mewes, teach all the limitations of the parent claim 19 as shown Mewes discloses the data from the aerial imager includes an overhead image of the crop in the field (Mewes: FIG. 2; col. 11, ln 25-38 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of an overhead image of the crop in the field, disclosed by Mewes, into Fleming, as modified by Wiles and Mewes, with the motivation and expected benefit of receiving an overhead image of a crop in a field to ascertain a current condition of the crop.  This method for improving Fleming, as modified by Wiles and Mewes, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mewes.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles and Mewes to obtain the invention as specified in claim 20.

Response to Arguments
Applicant’s arguments filed on June 28, 2022 have been fully considered but are not persuasive.  
Applicant’s argue (Remarks pg. 7-8) that the judicial exception(s) recited in the claims is integrated into a practical application, and thus comprise patent eligible subject matter.  Applicant’s arguments are not persuasive.
Under Step 2A, prong 1, claim 1 include at least one thematical process which comprises a judicial exception.  Claim 1 recites the mathematical processes of “calculating a predicted optimal time to perform the agricultural operation in the field…” and “adjusting the predicted optimal time to perform the agricultural operation calculated by the agricultural model…to generate the suggested optimal time to perform the agricultural operation…” (See: FIG. 2; ¶38, ¶42, of the instant specification. {See above.}). 
The “additional elements” of the claimed method comprise is a computing device which includes a processor and a memory (See: FIG. 1; ¶29, of the instant specification), which is set forth at a highly generic level.  The claimed method additionally includes generic data receiving steps, “receiving data…wherein the data is related to a current condition of a crop in the field” (See: FIG. 2; ¶35, of the instant specification), and “receiving crowdsourcing data…” (See: FIG. 2; ¶39, of the instant specification), each of which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  The claimed method additionally recites “communicating the suggested optimal time to a communicator…and displaying the suggested optimal time…” (See: FIG. 2; ¶42, of the instant specification), each of which comprises an insignificant extra-solution (post-solution) activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the suggested optimal time is communicated to and displayed on the communicator.
Under Step 2B, the only elements outside the judicial exception are a generic computing device, generic data receiving steps, and a generic data transmission step.  Therefore, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claim 12, do not appear to be patent eligible under 101.
Therefore, the rejection of claim 1, as well as claim 12, and dependent claims 2, 4-11, 13, and 15-20, under section 101, is maintained.

Applicants’ argue (Remarks pp. 8-9) that the prior art of record fails to disclose: receiving data that indicates a current condition of a crop in the field, which includes at least data received from at least one sensor located in the field, calculating a predicted optimal time using the data related to the current condition of the crop as an input, and crowdsourcing data related to agricultural operations occurring within a defined area surrounding the field and within a defined preceding time period, and adjusting the predicted optimal time.  The Examiner respectfully disagrees.  
Contrary to Applicants’ assertion, Wiles discloses receiving data from at least one sensor located in a field (Wiles: FIG. 1; col 9, ln 30-45 [“Sensor data may be provided from one or more sensors in or near a field, such as sensors configured on farm equipment or positioned throughout a field.”]).  Wiles additionally discloses receiving crowdsourcing data related to agricultural operations occurring within a defined area surrounding the field (Wiles: FIG. 1; col 5, ln 9-21 [“The crowdsourced pest and disease model 100 therefore combines anonymous crowd-sourcing of pest presence and related information such as field-specific weather data…It is to be understood that the word "field" may also include an area, rather than simply a specific field with defined boundaries. Therefore, in one aspect of the present invention (and by way of example), one or more targeted fields 106 may comprise an arbitrarily-sized area. Similarly, a reporting field may likewise comprise a reporting area.”]; col 14, ln 5-20 [“Other methods of analyzing input data may also be employed by the crowd-sourced pest and disease model 100. In another example, a Bayesian approach may be applied to update pre-existing models developed by the artificial intelligence modeling portion 165 of the present invention, as more fields 104 are reported as infested.”]).  Wiles further discloses obtaining crowdsourcing data within a defined preceding time period, and adjusting the predicted optimal time (Wiles: FIG. 1; col 5, ln 9-21 [“The present invention may also examine similarities in patterns of important weather variables leading up to pest presence to an additional layer of accuracy to the model 100. This incorporates methods of calculating the similarity of time series data, and adds a further dimension by enabling a look-back at conditions present in the reporting field 104 that impacted development of the pest 102. Such a time-series look-back measures similarities in time-series data sets, and enables pattern-matching of attributes such as weather over time in the targeted field 106 to the pattern in fields where the pest 102 has been observed.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of receiving data indicating a current condition of a crop in the field, where the data includes at least data received from at least one sensor located in the field, and receiving crowdsourcing data related to agricultural operations occurring within a defined area surrounding the field and within a defined preceding time period, disclosed by Wiles, into Fleming, with the motivation and expected benefit of utilizing crowdsourcing data representative of real-time data or activities taking place around a field-of-interest, that may be helpful to determine when the best time to perform a given agricultural operation.  This method for improving Fleming was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wiles.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Fleming and Wiles to obtain the invention as specified in claim 1.
Regarding claim 12, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.  
Therefore, the rejection of claim 1, as well as claim 12, and dependent claims 2, 4-8 and 10-11, 13, and 15-18, as being unpatentable over Fleming, in view of Wiles, is maintained.
The rejection of dependent claims 9 and 19-20, as being unpatentable over Fleming, in view of Wiles; and further in view of Mewes, as set forth above, is maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864